Citation Nr: 1031892	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-12 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a service 
connected right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a service 
connected left knee disability.

3.  Entitlement to a rating in excess of 10 percent for a service 
connected lumbar spine disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1989 to September 
1989 and May 1997 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran was 
afforded a May 2010 videoconference Board hearing before the 
undersigned Veterans Law Judge.  The hearing transcript is 
associated with the record.

Following the videoconference hearing, the Veteran submitted a 
private medical record, dated June 2008, and a statement by his 
wife.  The agency of original jurisdiction (AOJ) did not have an 
opportunity to review this evidence, and the Veteran did not 
formally waive AOJ review.  Nonetheless, the Board finds both 
items cumulative of the record before the AOJ at its last review; 
as neither item suggest that the Veteran's knee disabilities 
permanently increased in severity.  The Veteran is not prejudiced 
by the Board's consideration of these items in the first 
instance.   

The issue of a rating in excess of 10 percent for a service 
connected lumbar spine disability is addressed in the REMAND 
portion of the decision below and is  REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's right knee disability is not productive of a 
limitation of motion in the flexion of 45 degrees or less; 
limitation of motion in the extension of the leg of at least 10 
degrees or more; or moderate instability or subluxation of the 
knee.

2.  The Veteran's left knee disability is not productive of a 
limitation of motion in the flexion of 45 degrees or less; 
limitation of motion in the extension of the leg of at least 10 
degrees or more; or moderate instability or subluxation of the 
knee.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 
percent for the service-connected right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.71a including Diagnostic Codes 5257, 5260, 
5261 (2009).

2.  The criteria for the assignment of a rating in excess of 10 
percent for the service-connected left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.71a including Diagnostic Codes 5257, 5260, 
5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.  When the schedule does not provide a zero percent 
evaluation for in a Diagnostic Code, a zero percent evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The Veteran is presently in receipt of a 10 percent disability 
rating for each knee pursuant to Diagnostic Code 5257.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257, other 
impairment of the knee, pertains to recurrent subluxation or 
lateral instability.  It provides a 10 percent rating when 
slight, a 20 percent rating when moderate, and a 30 percent 
rating when severe.  See id.

Other potentially applicable Diagnostic Codes include 5260 and 
5261.  Diagnostic Code 5260 provides ratings for limitation of 
flexion of 10 percent to 45 degrees, 20 percent to 30 degrees, 
and 30 percent to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Meanwhile, Diagnostic Code 5261 provides ratings for 
limitation of extension of 10 percent to 10 degrees, 20 percent 
to 15 degrees, 30 percent to 20 degrees, 40 percent to 30 
degrees, and 50 percent to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Separate disability ratings may be assigned for different 
symptoms, regardless of whether they are from the same or 
different causes.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
also see VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 
59,990 (2004).  VA's Office of General Counsel has determined 
that a claimant may receive separate disability ratings for 
limitation of motion, under Code 5260, and for instability of the 
knee, under Code 5257, respectively, since these Codes pertain to 
different symptoms.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. 
Reg. 63,604 (1997); and VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998).  The Board is bound in its decisions by 
the regulations of the Department, instructions of the Secretary, 
and precedent opinions of the General Counsel of the VA.  38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2009).

The Board must consider a Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate evaluation 
for a disability using the limitation of motion diagnostic codes.  
38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints of 
pain, fatigability, etc., shall be considered when put forth by a 
Veteran.  In accordance, the Veteran's reports of pain have been 
considered in conjunction with the Board's review of the 
limitation of motion Diagnostic Codes.  

Evidence

The Veteran underwent a VA examination in March 2006.  The 
Veteran reported constant pain in both knees.  However, he did 
not affirm weakness, stiffness, swelling, giving way, or locking.  
The Veteran reported having occasional flare-ups.  He had to 
change occupations due to his knee problems.  Clinical 
examination did not show pain upon rest.  However, crepitus was 
noted on passive range of motion and both patellae were deemed 
hypermobile.  Range of flexion motion for the right knee was 0 to 
125 degrees without pain.  For the left knee, it was 0 to 120 
degrees without pain.  The examiner diagnosed bilateral 
patellofemoral syndrome.  

Another VA examination report from July 2007 is of record.  The 
Veteran described having daily pain in both knees.  Occasionally, 
he experienced weakness and giving way bilaterally, but he did 
not affirm having swelling, heat, redness, instability, or lack 
of endurance with either knee.  The Veteran noted that he had 
regular flare-up episodes where his knee pain greatly increased.  
This occurred in both knees.  Clinical examination showed 
tenderness on the medial and lateral aspects of both knees.  No 
evidence of edema, effusion, instability, weakness, or abnormal 
movement was found.  Range of flexion motion for the right knee 
was 0 to 110 degrees with pain at 110 degrees, and left knee 
flexion was 0 to 120 degrees with pain at 120 degrees.  The 
Veteran exhibited full extension for both knees.  No additional 
limitation of motion was noted.  Deluca, supra.  Drawer, Lachman, 
and McMurray testing for both knees returned normal.  The 
examiner diagnosed patellofemoral syndrome of both knees and 
commented that it is a deteriorating disability.  

The Veteran was reexamined by VA in February 2008.  He again 
complained of daily pain and locking of both knees, more on the 
right.  However, he did not report any dislocation or 
subluxation.  The examiner found gait to be normal.  Range of 
motion for the right knee was 0 to 120 degrees flexion with pain 
beginning at 10 degrees.  The same finding was made for the left 
knee.  Instability was not observed for either knee.  X-rays 
returned within normal limits.  The examiner again diagnosed 
patellofemoral syndrome of both knees.  He noted that the daily 
pain affects the Veteran's domestic and occupational activities.  

Private treatment records, dated June 2008, and VA treatment 
records do not document any instance of increased symptoms in 
either knee following March 2006.  

At the May 2010 Board videoconference hearing, the Veteran 
reported that he maintained a medication regimen to alleviate his 
constant pain.  He also switched occupations due to knee and back 
pain.  

Analysis

The medical and lay evidence does not show that the Veteran's 
disability in either knee meets the schedular criteria for a 
rating in excess of 10 percent pursuant to Diagnostic Code 5257 
or warrants a separate compensable rating for limitation of 
motion pursuant to Diagnostic Codes 5260 or 5261.  Esteban, 
supra.; 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.  

The Board notes the Veteran reported extensive pain and 
limitations in his domestic and occupational activities.  
Nonetheless, the evidence does not show that the Veteran's 
symptoms approximate the criteria for a higher rating under the 
presently assigned diagnostic code or warrant a separate 
compensable rating.  See id.  The record shows that the ranges of 
motion for both knees were measured on three separate occasions 
with considerations for limitation due to pain.  However, even 
with pain, the Veteran exhibited a flexion range of motion in his 
knees that was at least 110 degrees out of an expected 145 
degrees and full extension motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261; DeLuca, supra.  Likewise, the record does not 
indicate that the Veteran experiences recurrent subluxation or 
instability that could be considered of a "moderate" nature.  
38 C.F.R. § 4.71a, Diagnostic Codes 5257.  At the most recent VA 
examination, the examiner remarked that instability was not 
present in either knee.  The evidence of record does not include 
any additional complaints or findings regarding knee instability.  
A rating in excess of 10 percent pursuant to Diagnostic Code 5257 
and a separate compensable rating for limitation of motion is 
denied for either knee.  38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5260, 5261; DeLuca, supra.

The Board has considered additional diagnostic codes pertaining 
to knee disabilities.  However, they are not for application in 
this instance.  Diagnostic Code 5258 provides a 20 percent 
evaluation is possible for dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  The record does not contain 
findings of dislocated semilunar cartilage, and hence, Diagnostic 
Code 5258 is not for consideration.  Similarly, Diagnostic Codes 
5256, 5259, and 5262, pertaining to ankylosis of the knee, 
removal of semilunar cartilage, and impairment of the tibia and 
fibula, are also not for application as the Veteran's knee 
disabilities have not manifested the symptoms associated with 
these diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5259, and 5262.

The record shows that the Veteran is presently employed.  Thus, 
the issue of entitlement to total disability based upon 
individual unemployability (TDIU) is not for present 
consideration.  See Rice v. Shinseki,  22 Vet. App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected knee disabilities 
should be referred for assignment of an extraschedular rating.  
Although the Veteran had to change occupations due in part to his 
service connected knee disability, he has found and maintained 
gainful employment.  The record does not show that these 
disabilities have markedly interfered with his employment status 
beyond that interference contemplated by the assigned rating, and 
there is also no indication that this disability has necessitated 
frequent, or indeed any, periods of hospitalization during the 
pendency of this appeal.  In the absence of an unusual disability 
picture such as one involving marked interference with employment 
or frequent hospitalization, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  
  
Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in an April 2007 letter, 
prior to the date of the issuance of the appealed July 2007 
rating decision.  The Board further notes this letter contained 
notice concerning how a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  

The Board notes that the Veteran submitted a private medical 
record, dated June 2008, and a statement by his wife.  The agency 
of original jurisdiction (AOJ) did not have an opportunity to 
review this evidence, and the Veteran did not formally waive AOJ 
review.  Nonetheless, the Board finds both items cumulative and 
redundant of the record as pertaining to the bilateral knee 
disability at the time of the AOJ's last review.  No prejudice 
inures to the Veteran by the Board's review of these items in the 
first instance.

Additionally, the Veteran was afforded VA examinations in July 
2007 and February 2008 that were fully adequate for the purposes 
of adjudication.  The Board notes that the Veteran disputes the 
adequacy of the examinations.  Both examination reports reflect a 
full review of the claims file, interview of the Veteran, 
detailed physical examination with pertinent findings, and 
medical conclusions by an appropriately qualified healthcare 
provider.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Board finds the Veteran's contentions regarding the adequacy of 
the examination reports to be without merit.  See id. 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.



ORDER

A rating in excess of 10 percent for a service connected right 
knee disability is denied.  

A rating in excess of 10 percent for a service connected left 
knee disability is denied.  


REMAND

The appeal is remanded for an updated VA examination to evaluate 
the Veteran's back disability and to afford the AOJ an 
opportunity to review evidence submitted since its last 
adjudication of this issue.  

The Veteran is entitled to a new VA examination where there is 
evidence that his or her service connected disability has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  In May 2010, the Veteran asserted that 
his back disability was increasing in severity and the Veteran's 
wife submitted a letter with her observations of the Veteran's 
increased back pain.  Likewise, the examiner conducting the 
February 2008 VA examination noted that the Veteran's back 
disability was of a progressive nature.  

The RO/AMC must schedule the Veteran for a VA spine examination 
to determine the present severity of his service connected back 
disability and any related disabilities, including neurological 
disorders of the left great toe.  The claims file and a copy of 
this remand must be available for review.  The examiner must 
interview the Veteran and perform a clinical examination.  While 
measuring the Veteran's limitation of motion, the examiner must 
specify when any pain begins.  Also, the examiner is asked to 
identify and assess the status of any associated neurologic 
disabilities; specifically the left great toe.  He or she should 
detail any limitations to occupational and domestic activities 
due to back pain.  Finally, the examiner must note if the Veteran 
had any incapacitating episodes of back pain and, if so, its 
duration.    

The Board notes that the Veteran did not waive his right to AOJ 
review of the documents submitted in May 2010.  After obtaining 
an examination report, the RO/AMC must readjudicate the claim to 
include evidence submitted in May 2010. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any 
VA, non-VA, or other medical treatment for 
back pain that is not included in the current 
record.  The Veteran should be provided with 
the necessary authorizations for the release 
of any treatment records not currently on 
file.  Obtain these records and associate 
them with the claims folder.  

2. After associating any newly generated 
records with the claims file, schedule the 
Veteran for a VA examination.   The claims 
file and a copy of this remand must be 
available for review.  The examiner must 
interview the Veteran and perform a clinical 
examination.  While measuring the Veteran's 
limitation of motion, the examiner must 
specify when any pain begins.  Also, the 
examiner is asked to identify any associated 
neurologic disabilities and comment on the 
status of the Veteran's great left toe.  He 
or she should detail all limitations to 
occupational and domestic activities due to 
back pain.  Finally, the examiner must note 
if the Veteran had any incapacitating 
episodes of back pain and, if so, its 
duration.    

3.  To help avoid future remand, the VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal to include 
additional evidence submitted in May 2010.  
If any benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate supplemental 
statement of the case, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


